IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


ERNEST ADKINS,                           : No. 45 EM 2017
                                         :
                 Petitioner              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2017, the Petition for Extraordinary Relief is

DENIED.